Case 1:18-cv-11267-TLL-MKM ECF No. 7 filed 05/05/20                  PageID.390      Page 1 of 11



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  NORTHERN DIVISION

LANONT DALVEN HODGES,


                              Hodges,                        Case No. 1:18-cv-11267
                                                             Hon. Thomas L. Ludington
v.

TONY TRIERWEILER,

                        Respondent.
___________________________________/

     OPINION AND ORDER DENYING PETITION FOR WRIT OF HABEAS CORPUS,
      DENYING CERTIFICATE OF APPEALABILITY, AND DENYING LEAVE TO
                      PROCEED IN FORMA PAUPERIS

        Lamont Dalven Hodges, (“Hodges”), is a Michigan prisoner who was convicted after a

bench trial in the Wayne County Circuit Court of felon in possession of a firearm, Mich. Comp.

Laws § 750.224f, carrying a concealed weapon Mich. Comp. Laws § 750.227, possession of

marijuana, Mich. Comp. Laws § 333.7403(2)(d), and commission of a felony with a firearm – third

offense. Mich. Comp. Laws § 750.227b. Hodges was sentenced to 2-7.5 years for the concealed

weapon conviction and a consecutive 10-year term for his third-offense felony-firearm conviction,

creating an effective sentence of 12-17.5 years.

        He has now filed a habeas petition under 28 U.S.C. § 2254. The petition, filed through

counsel, asserts two grounds for relief: (1) the police did not have reasonable suspicion to conduct

a Terry stop and his counsel was ineffective for failing to move to suppress the marijuana and

handgun found in his possession and (2) the police failed to ascertain the identity of eyewitnesses

at the scene and the prosecutor failed to produce them at trial. Hodges’s claims are without merit

and the petition will be denied.
Case 1:18-cv-11267-TLL-MKM ECF No. 7 filed 05/05/20                  PageID.391       Page 2 of 11



                                                  I.

       The Court recites verbatim the relevant facts relied upon by the Michigan Court of Appeals,

which are presumed correct pursuant to 28 U.S.C. § 2254(e)(1). See Wagner v. Smith, 581 F.3d

410, 413 (6th Cir. 2009):

               Defendant was arrested by two Detroit Transit Corporation police officers
       who approached him at the 360 Rosa Parks Transit Center while he was rolling a
       marijuana cigarette. One officer testified that as he walked toward defendant, he
       asked defendant to put his hands up and “keep them where I could see them.”
       Instead, defendant reached toward the right pocket of his sweatshirt, and the officer
       put a hand on defendant to restrain him. As he was restraining defendant, a firearm
       apparently fell out of the pocket of defendant’s sweatshirt and was recovered from
       the ground. While searching defendant following his arrest, the officers discovered
       17 baggies of marijuana in the pocket of his sweatshirt.

People v. Hodges, 2017 WL 431792, at *1 (Mich. Ct. App. Jan. 31, 2017).

       After his conviction and sentence, Hodges filed a direct appeal in the Michigan Court of

Appeals. His brief on appeal raised two claims:

       I. Whether the stop and seizure of Defendant were not based on reasonable
       suspicion and the evidence should have been suppressed; the error was plain or, in
       the alternative, counsel was ineffective for failing to move to suppress the evidence.

       II. Whether Defendant was deprived of due process and the right to compulsory
       process when the prosecution failed to notify the defense of the res gestae witnesses
       who were present during the incident.

       The Michigan Court of Appeals affirmed Hodges’s convictions in an unpublished opinion.

Id. Hodges then filed an application for leave to appeal in the Michigan Supreme Court, raising

the same claims. The Michigan Supreme Court denied the application because it was not persuaded

that the questions presented should be reviewed. People v. Hodges, 900 N.W.2d 874 (Mich. 2017)

(Table).

                                                  II.




                                               -2-
Case 1:18-cv-11267-TLL-MKM ECF No. 7 filed 05/05/20                   PageID.392       Page 3 of 11



        The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”) requires federal

courts to uphold state court adjudications on the merits unless the state court’s decision (1) “was

contrary to, or involved an unreasonable application of, clearly established Federal law, as

determined by the Supreme Court of the United States,” or (2) “was based on an unreasonable

determination of the facts in light of the evidence presented in the State court proceeding.” 28

U.S.C. § 2254(d). “The question under AEDPA is not whether a federal court believes the state

court’s determination was incorrect but whether that determination was unreasonable—a

substantially higher threshold.” Schriro v. Landrigan, 550 U.S. 465, 473 (2007). Federal courts

must presume state courts’ factual findings to be correct unless rebutted by clear and convincing

evidence. 28 U.S.C. § 2254(e)(1).

                                                 III.

                                                 A.

       Hodges’s first claim asserts that the police officers’ stop and frisk of him at the transit

center violated his Fourth Amendment rights because the officers could not have seen that he was

rolling a marijuana cigarette as opposed to a tobacco cigarette. He asserts that had his trial counsel

raised this issue in a motion to suppress the evidence seized from him—the handgun found on the

ground and the seventeen packets of marijuana found on his person—the charges against him

would have been dismissed for lack of evidence.

       After reciting the controlling constitutional standards, the Michigan Court of Appeals

rejected these arguments on the merits as follows:

               Here, Officer Robert McArthur testified that he approached defendant from
       defendant’s side, not from the rear.1 Further, he testified that he was only about five
       or six feet away from defendant when he observed him “rolling what appeared to
       be a marijuana cigarette.” McArthur also stated that during his lengthy career in
       law enforcement, he had seen marijuana numerous times, including while working
       with the Drug Enforcement Agency and the narcotics division of the Inkster Police

                                                -3-
Case 1:18-cv-11267-TLL-MKM ECF No. 7 filed 05/05/20                 PageID.393       Page 4 of 11



       Department. Based on his experience, the officer recognized the substance in
       defendant’s possession as marijuana because of its green, rather than brown (like
       tobacco) color. Thus, contrary to defendant’s assertion on appeal, McArthur did not
       approach defendant from behind—thus, he was able to clearly see defendant roll
       his cigarette. Moreover, the evidence shows that McArthur possessed sufficient
       knowledge to be able to distinguish between tobacco and marijuana from a short
       distance away. Accordingly, we hold that the facts were sufficient to raise a
       reasonable suspicion in Officer McArthur’s mind in order for him to conduct an
       investigatory stop of defendant and that the seized marijuana and handgun were not
       the fruit of an illegal search.2
       ----
       1
         Officer McArthur’s partner, Officer Charles Corley, testified that he approached
       defendant from the rear.
       2
        Defendant’s alternate argument that his trial counsel was ineffective for failing to
       raise this issue at the trial court also fails because counsel is not ineffective for
       failing to raise a meritless issue. See People v. Ericksen, 288 Mich. App. 192, 201
       (2010).

Hodges, 2017 WL 431792, at *1

       To the extent Hodges raises this claim under the Fourth Amendment, it is not cognizable

in a federal habeas action. Review of Fourth Amendment claims is barred by the doctrine of Stone

v. Powell, 428 U.S. 465 (1976). In Stone, the Supreme Court held that federal habeas review is not

available to a state prisoner alleging that his conviction rests on evidence obtained through an

unconstitutional search or seizure, provided the state has given the petitioner a full and fair

opportunity to litigate the claim. Id; see also McQueen v. Scroggy, 99 F.3d 1302, 1332 (6th Cir.

1996) (noting that it is well-settled that Stone v. Powell bars Fourth Amendment claims). Michigan

affords criminal defendants procedural mechanisms to raise Fourth Amendment challenges in state

court. Hodges is barred from raising such a claim here. Rashad v. Lafler, 675 F.3d 564, 570 (6th

Cir. 2012).

       Although Stone precludes direct consideration of Hodges’s Fourth Amendment claim, the

merit of the challenge nevertheless becomes relevant because of Hodges’s claim of ineffective

assistance of counsel claim. In Kimmelman v. Morrison, 477 U.S. 365 (1986), the Supreme Court

                                               -4-
Case 1:18-cv-11267-TLL-MKM ECF No. 7 filed 05/05/20                  PageID.394       Page 5 of 11



stated: “Where defense counsel’s failure to litigate a Fourth Amendment claim competently is the

principal allegation of ineffectiveness, the defendant must also prove that his Fourth Amendment

claim is meritorious and that there is a reasonable probability that the verdict would have been

different absent the excludable evidence in order to demonstrate actual prejudice.” Id. at 375.

Accordingly, it is appropriate for the Court to consider the merits of Hodges’s Fourth Amendment

claim to determine whether Hodges’s counsel preformed deficiently by failing to move to suppress

the evidence found on Hodges and to determine whether Hodges was prejudiced by that failure.

       The justification for the officers’ detention and search of Hodges at the bus station, if any,

rests with the familiar principles of Terry v. Ohio, 392 U.S. 1 (1968) and its progeny. Terry allows

a law enforcement officer to conduct a “temporary investigative stop” so long as he has

“reasonable suspicion of criminal activity based on specific and articulable facts known to the

officer at the time of the stop.” Embody v. Ward, 695 F.3d 577, 580 (6th Cir. 2012) (internal

quotation marks and citation omitted). “Reasonable suspicion” is “a particularized and objective

basis for suspecting the particular person stopped” of breaking the law. Heien v. North Carolina,

574 U.S. 54, 60 (2014) (quoting Prado Navarette v. California, 572 U.S. 393, 396 (2014)). It

requires more than “an inchoate and unparticularized suspicion or hunch,” Terry, 392 U.S. at 27,

but it is “obviously less demanding than probable cause.” United States v. Sokolow, 490 U.S. 1, 7

(1989). Likewise, reasonable suspicion “falls considerably short of satisfying a preponderance of

the evidence standard.” United States v. Arvizu, 534 U.S. 266, 274 (2002).

       Hodges asserts that because the officers approached him from behind, they could not have

seen that he was rolling a marijuana cigarette and therefore, had no reasonable suspicion that he

was engaged in criminal activity when they stopped him. He acknowledges that one officer

testified at trial that he saw Hodges rolling marijuana, but he argues that the other officer’s


                                               -5-
Case 1:18-cv-11267-TLL-MKM ECF No. 7 filed 05/05/20                  PageID.395        Page 6 of 11



testimony that he could not see the front of Hodges created an adequate conflict to compel counsel

to move for suppression.

       The record does not support Hodges’s claim. Officer Robert McArthur testified that he and

Officer Charles Corley were on foot patrol at the Rosa Parks Transit Center on the date in question.

ECF No. 6-10, at 6-8. The area of the transit center where the encounter occurred consists of an

outdoor enclosure containing several groups of semi-circular cement benches on which pedestrians

may sit. McArthur testified that he saw Hodges sitting on one of the cement benches rolling a

marijuana cigarette. Id. at 8. McArthur was approaching from about 5 or 6 feet away when he

observed Hodges. Id. He recognized the substance as marijuana based on his experience as a law

enforcement officer. Id. 8-9. He had previously worked for years for the DEA and the Inkster

Police Department narcotics unit, making him familiar with the appearance of marijuana. Id.

       McArthur testified that Hodges was seated in the middle of one of the cement benches and

approached from Hodges’s left side. Id. at 9. Hodges saw the officers, looked up in surprise, and

dropped the cigarette. Id. at 10. McArthur saw Hodges reach for his right pocket, prompting

McArthur to grab onto Hodges. Id. at 11. The two struggled and McArthur yanked Hodges to the

ground by his hood. Id. at 12. McArthur then saw a handgun fall from Hodges’s right side to the

ground and assumed that it fell from Hodges’s pocket. Id. at 12-13. Hodges was handcuffed and

the officers discovered 17 individual packets of marijuana on his person. Id. at 17.

       On cross-examination, McArthur testified that there was a female sitting near Hodges on

the bench, but he did not believe that they were sitting together. Id. at 19. McArthur confirmed

that he approached Hodges from Hodges’s side. He believed that the substance Hodges was rolling

was marijuana because he saw that it was green and not brown like tobacco. Id. at 20. McArthur




                                               -6-
Case 1:18-cv-11267-TLL-MKM ECF No. 7 filed 05/05/20                 PageID.396      Page 7 of 11



explained that the gun must have fallen from Hodges because it was not lying on the ground when

he first approached. Id. at 23.

       Officer Corey testified at trial that he approached Hodges from the rear, on Hodge’s left

side. Id. at 33. Corey testified that he saw Hodges’s back as he approached and he could not see

Hodges’s front. Id. at 43-44. Nevertheless, Corey testified that as he walked towards Hodges, he

could see that Hodges was rolling “something.” Id. at 44.

       Corey explained that as they approached Hodges, McArthur was standing to Corey’s left.

Id. There was a “little gap” between him and McArthur, as they were not walking “arm in arm.”

Id. Corey saw the gun fall from Hodges’s pocket as he tussled with McArthur. Id. at 36.

       Based on this record evidence, Hodges’s counsel did not perform deficiently by failing to

move to suppress the gun and drugs. Hodges’s claim that the officers could not have observed him

rolling a marijuana cigarette is not supported by the evidence. Officer McArthur testified to his

experience as a narcotics officer with marijuana. He observed Hodges rolling a marijuana cigarette

which qualifies as a criminal activity justifying a Terry stop. McArthur did not testify that he

approached Hodges from the rear. He testified that he approached from the side, approximately 5

or 6 feet away.

       Officer Corey’s testimony was consistent with that of Officer McArthur. Corey testified

that they approached from the north towards Hodges’s left side and that he was facing Hodges’s

rear. He further testified that Officer McArthur was standing with a “little gap” to his left. From

Corey’s perspective, he could see that Hodges was rolling something, though he could not

determine what it was. Because McArthur was standing to Corey’s left and was only 5 or 6 feet

away from Hodges, it is reasonable to assume that McArthur had a better angle of Hodges’s front




                                               -7-
Case 1:18-cv-11267-TLL-MKM ECF No. 7 filed 05/05/20                   PageID.397       Page 8 of 11



than did Corey. The testimony of the two officers regarding their observations differed slightly

because they were approaching Hodges from different angles from a short distance.

       Hodges’s counsel therefore did not perform deficiently by failing to move to suppress the

evidence found with Hodges. The record does not support his claim that Officer McArthur’s

account of the encounter was incorrect. Hodges also has not demonstrated prejudice. Based on the

evidence presented, there is no reasonable probability that a motion to suppress would have been

successful.

       Hodges asserts that the record is insufficient because the Michigan Court of Appeals’

denied his motion to remand the matter to the trial court where he could have expanded the record.

Yet Hodges’s motion to remand filed in the Michigan Court of Appeals did not contain any

affidavit or other offer of proof of the facts he wished to present. He offered no evidence to the

state courts—and he offers none here—to undermine Officer McArthur’s account. The state

court’s failure to hold an evidentiary hearing on Hodges’s claim of ineffective assistance of counsel

did not violate his constitutional rights. See Dowdy v. Sherry, 2008 WL 5188827, at *5 (E.D. Mich.

Dec. 10, 2008); Ezell v. Cason, 2007 WL 518853, at *7-*8 (W.D. Mich. Feb. 14, 2007); May v.

Renico, 2002 WL 31748845, at *4 (E.D. Mich. Nov. 12, 2002).

       Hodges’s first claim is without merit.

                                                 B.

       Hodges asserts in his second claim that the prosecutor violated due process and the

Compulsory Process Clause by failing to identify and make available at trial others who might

have witnessed the incident. Hodges asserts that the police made no effort to establish the identities

of the other people present, depriving him of the ability to present their accounts of the incident.

In the state court Hodges primarily relied on Michigan’s “res gestae” rule as a legal basis for this


                                                -8-
Case 1:18-cv-11267-TLL-MKM ECF No. 7 filed 05/05/20                   PageID.398      Page 9 of 11



claim. The Michigan Court of Appeals denied relief on the merits. Hodges, 2017 WL 431792, at

*2.

       Under Michigan law, a prosecutor is required to attach to a criminal information (one of

the state charging documents under Michigan law) a list of all witnesses intended to testify at trial

and all so-called “res gestae” witness (witnesses who observed the crime). See MICH. COMP. LAWS

§ 767.40a(1)-(2). Hodges’s argument that the prosecutor violated this state law is not cognizable.

Federal courts do not enforce state laws in a habeas corpus proceeding. Lewis v. Jeffers, 497 U.S.

764, 780 (1990). Instead, “a federal court is limited to deciding whether a conviction violated the

Constitution, laws, or treaties of the United States.” Estelle v. McGuire, 502 U.S. 62, 68 (1991).

Federal law does not require the production of res gestae witnesses. See Collier v. Lafler, 419 F.

App’x 555, 559 (6th Cir. 2011); Johnson v. Hofbauer, 159 F. Supp. 2d 582, 601 (E.D. Mich. 2001).

       Hodges’s reliance on a concept as broad as “due process” does not suffice to state a federal

habeas claim. Carey v. Musladin, 549 U.S. 70 (2006). “[I]f there is no ‘clearly established Federal

law, as determined by the Supreme Court’ that supports a habeas petitioner’s legal argument, the

argument must fail.” Miskel v. Karnes, 397 F.3d 446, 453 (6th Cir. 2005).

       Petitioner attempts to ground his claim in Brady v. Maryland, 373 U.S. 83, 87 (1963). That

line of established law holds that the suppression of evidence that might be favorable to a defendant

may be a violation of the Due Process Clause of the Fourteenth Amendment. Wearry v. Cain, 136

S. Ct. 1002, 1006 (2016) (per curiam). To succeed on such a claim, a habeas petitioner must show

three things: “[1] The evidence at issue must be favorable to the accused, either because it is

exculpatory, or because it is impeaching; [2] that evidence must have been suppressed by the State,

either willfully or inadvertently; and [3] prejudice must have ensued.” Strickler v. Greene, 527

U.S. 263, 281-82 (1999).


                                                -9-
Case 1:18-cv-11267-TLL-MKM ECF No. 7 filed 05/05/20                   PageID.399       Page 10 of 11



       Hodges makes none of the three showings. First, there is no indication that any of the

potential eyewitnesses to the incident would have testified favorably to Hodges or impeached the

testimony of the officers. Next, there is no indication that the prosecutor or police suppressed any

evidence. Hodges indicates that there were other people present at the transit center at the time of

the incident. Officer McArthur testified that there was only one other person, a woman, who was

seated near Hodges. ECF No. 6-10, at 27-28. However, he explained that she did not appear to be

sitting with Hodges. Id. When the incident with Hodges started, everyone in the area “cleared out.”

Id. at 28. After Hodges was placed in custody, there was nobody left in the area but McArthur,

Corey, and Hodges. Id. There is no indication that the officers knew the identity of the any of the

people in the vicinity at the time of the incident. Accordingly, they had no ability to put identifying

information in their reports. Finally, in the absence of any statements from uncalled witnesses,

Hodges has not demonstrated prejudice.

       Hodges’s second claim is without merit.

                                                 IV.

       In order to appeal the Court’s decision, Hodges must obtain a certificate of appealability.

To obtain a certificate of appealability, a prisoner must make a substantial showing of the denial

of a constitutional right. 28 U.S.C. § 2253(c)(2). To demonstrate this denial, the applicant is

required to show that reasonable jurists could debate whether the petition should have been

resolved in a different manner, or that the issues presented were adequate to deserve

encouragement to proceed further. Slack v. McDaniel, 529 U.S. 473, 483-84 (2000). A federal

district court may grant or deny a certificate of appealability when the court issues a ruling on the

habeas petition. Castro v. United States, 310 F.3d 900, 901 (6th Cir. 2002).




                                                - 10 -
Case 1:18-cv-11267-TLL-MKM ECF No. 7 filed 05/05/20                   PageID.400       Page 11 of 11



       Here, jurists of reason would not debate the Court’s conclusion that Hodges has failed to

demonstrate entitlement to habeas relief with respect to any of his claims because they are both

devoid of merit. Therefore, a certificate of appealability will be denied.

                                                 V.

       Accordingly, it is ORDERED that the petition for a writ of habeas corpus, ECF No. 1, is

DENIED WITH PREJUDICE.

       It is further ORDERED that a certificate of appealability is DENIED.

       It is further ORDERED that leave to proceed in forma pauperis on appeal is DENIED.,

because an appeal from this decision cannot be taken in good faith. See FED. R. APP. P. 24(a).



Dated: May 5, 2020                                      s/Thomas L. Ludington
                                                        THOMAS L. LUDINGTON
                                                        United States District Judge




                                               - 11 -
